Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on May 13, 2022.  Claims 1-20 are pending and will be considered for examination.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Gregory A. Melnick on May 16, 2022.

Please amend the claims as follows: 
Claim 1 (Currently Amended) A computer-implemented method for implementing a recommendation system using an asymmetrically hierarchical network, comprising:
encoding sentences, using at least one hardware processor operatively coupled to a non-transitory computer-readable storage  medium and a bidirectional recurrent neural network (BiRNN), of a set of user historical reviews associated with a user and a set of item historical reviews associated with an item to generate a set of user sentence embeddings and a set of item sentence embeddings, respectively, the user and the item corresponding to a user-item pair, the encoding representing at least one sentence by a sequence of word vectors and comprising learning a vector embedding for the at least one sentence based on the sequence of word vectors by training the BiRNN to learn the vector embedding by max-pooling hidden states of the BiRNN on the at least one sequence of word vectors; 
aggregating, using the at least one hardware processor, asymmetrically designed sentence aggregators, respective ones of the set of item sentence embeddings and the set of user sentence embeddings to generate a set of item review embeddings based on first item attention weights and a set of user review embeddings based on first user attention weights, respectively;
aggregating, using the at least one hardware processor and asymmetrically designed review aggregators, respective ones of the set of item review embeddings and the set of user review embeddings to generate an item embedding based on a second item attention weights and a user embedding based on second user attention weights, respectively; and
predicting, using the at least one hardware processor, a rating of the user-item pair based on the item embedding and the user embedding.
	
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 8, and 15. All other claims are dependent on these independent claims.
Independent claims 1, 8, and 15 recite the following limitations:

 “encoding sentences using…a bidirectional recurrent neural network (BiRNN)… the encoding representing at least one sentence by a sequence of word vectors and comprising learning a vector embedding for the at least one sentence based on the sequence of word vectors by training the BiRNN to learn the vector embedding by max-pooling hidden states of the BiRNN on the at least one sequence of word vectors…aggregate, using asymmetrically designed sentence aggregators, respective ones of the set of item sentence embeddings and the set of user sentence embeddings to generate a set of item review embeddings and a set of user review embeddings, respectively…”

Applicant’s specification discloses that the asymmetrically designed sentence aggregator is software that includes an item sentence aggregator (ISA) and a user sentence aggregator (USA) (page 21, paragraph [0062]). The ISA generates a set of item review embeddings using an equation (page 11, paragraph [0036]), and the USA generates a set of user review embeddings denoted by an expression (page 12, paragraph [0037]). Applicant’s specification also discloses that asymmetrically designed review aggregator is software that includes an item review aggregator (IRA) and a user review aggregator (URA) (page 16, paragraph [0046]). The IRA generates an aggregated item review embedding using an equation (page 16, paragraph [0047]), and the URA generates an aggregated user embedding using an equation (page 18, paragraph [0050]).

Although claims 1, 8, and 15 recite an abstract idea they are not directed to an abstract idea because the abstract idea is integrated into a practical application. For example, the additional elements recited in claims 1, 8, and 15 apply or use the abstract idea in some other meaningful way beyond linking the use of the abstract idea to a particular technological environment. As such, the claims recite eligible subject matter.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 8,700,480 B1 (“Fox”): Fox teaches retrieving customer reviews for an item (Fig. 6, “604”); parsing sentences from customer reviews (Fig. 6, “606”); generating a list of topics with majority sentiment from sentences for the item (Fig. 6, “608”); identifying common topics with common sentiment (Fig. 6, “610”); and extracting quotes form the sentences (Fig. 6, “614”). However, Fox does not teach or suggest the limitations discussed above.
(ii) US 2013/0218914 A1 (“Stavrianou”): Stavrianou teaches providing a recommendation based on a user’s review of an item (Fig. 2; paragraph [0023]).  The review is parsed by a parser that applies a set of grammar rules to the user’s review (paragraph [0052]) and labels the words (paragraph [0061]) with positive or negative attributes (paragraph [0062]) in order to detect a user’s opinion about a feature of the item (paragraph [0066]). However, Stavrianou does not teach or suggest the limitations discussed above.
(iii) “Ratings Meet Reviews, a Combined Approach to Recommend” by Ling et al. (“Ling”): Ling teaches using topic modeling techniques on review text to improve prediction accuracy in a recommendation system that combines content-based filtering with collaborative filtering (page 105). However, Ling does not teach or suggest the limitations discussed above.
(iv) “Joint Deep Modeling of Users and Items Using Reviews for Recommendation” by Zheng et al. (“Zheng”): Zheng proposes a recommendation model that uses two parallel neural networks. The first network learns a user’s behaviors by exploiting reviews written by the user, and the second network learns an item’s properties from the reviews written for the item (page 1). However, Zheng does not teach or suggest the limitations discussed above.
(v) “Hierarchical User and Item Representation with Three-Tire Attention for Recommendation” by Wu et al. (“Wu”): Wu proposes a hierarchical user and item representation model with three-tier attention to learn user and item  representations from reviews for recommendation. This model contains three major components: a sentence encoder to learn sentence representations from words, a review encoder to learn review representations from sentences, and a user/item encoder to learn user/item representations from reviews.  The sentence encoder uses a convolutional neural network to learn the context of words and their contextual representations (pages and 1818 and 1820). However, Wu does not teach or suggest the limitations discussed above.
(vi) “Bidirectional Recurrent Neural Networks” by Mike Schuster et al. (“Schuster”): Schuster generally discloses using bidirectional neural networks for solving classification and regression problems. However, Schuster does not teach or suggest the limitations discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625